DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 17, 19, 21, 23, 25, 27, 29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURAI et al (US 2020/0066447) in view of SATO et al (US 2018/0025844) in further view of Umemoto et al (US 2009/0278627).
Regarding claim 1, MURAI teaches a multi-layer ceramic electronic device (Fig. 3A-3B) comprising: an element body (Fig. 3A-3B, 11) in which internal electrode layers (Fig. 3A-3B, 11a) and insulation layers (Fig. 3A-3B, 11b) substantially parallel to a plane including a first axis (Fig. 3A-3B, d2) and a second axis (Fig. 3A-3B, d1) are laminated alternately along a third axis (Fig. 3A-3B, d3) perpendicular to the plane (Fig. 3A-3B); and terminal electrodes (Fig. 3A-3B, 12) on an external surface of the element body and electrically connected with the internal electrode layers (Fig. 3A-3B), wherein the terminal electrodes include: a pair of end electrode parts (Fig. 3A-3B, 12a) facing each other in the 
However, MURAI fails to teach an upper-surface cover layer covering the upper surface of the element body between the pair of upper electrode parts has an external surface substantially flush with external surfaces of the pair of upper electrode parts and that the upper-surface cover layer is made of glass with a softening point of 600C-850C.
SATO teaches that an upper-surface cover layer (Fig. 2, 11d) covering the upper surface of the element body (Fig. 2, 11) located between the pair of upper electrode parts (Fig. 2, 12c/13c) has an external surface substantially flush with external surfaces of the upper electrode parts (Fig. 2, 11d2 is flush with 12b1 and 13b1) and that the cover layer is a dielectric ([0035]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SATO to the invention of MURAI, in order to reduce the chance that the outer parts separate from the capacitor body (SATO [0006]).
Umemoto teaches a glass dielectric ([0014]) for use in a capacitor ([0002]) with a softening point of 600C-850C ([0014]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Umemoto to the invention of MURAI, in order to produce a easy to use dielectric with excellent characteristics and ability to be sintered (Umemoto [0012]).
Regarding claim 7, MURAI, as modified by SATO and Umemoto, further teaches a lateral cover layer (SATO Fig. 1, 11d) is continuous with the upper-surface cover layer (SATO Fig 1-2) on a part of at least one of lateral surfaces (Fig. 1, side surfaces of 11a1) of the element body facing each other in the first axis (SATO Fig. 1, side surfaces in W direction).  
Regarding claim 17, MURAI, as modified by SATO and Umemoto, further teaches that the upper-surface cover layer is at least one of a Si-B-Zn-O based glass and a Si-B-Mg-O based glass (Umemoto Table 2, multiple examples).
Regarding claim 19, MURAI, as modified by SATO and Umemoto, fails to fully teach that the glass of the upper-surface cover layer contains 30 to 70 mass% of SiO2, 1 to 20 mass% of B203, and 20 to 60 mass% of ZnO.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that that the glass of the upper-surface cover layer contains 30 to 70 mass% of SiO2, 1 to 20 mass% of B203, and 20 to 60 mass% of ZnO, in order to test various material percentages to best fit the user needs and dielectric characteristics desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 21, MURAI, as modified by SATO and Umemoto, further teaches that the exterior surfaces of the end electrode parts are covered with end cover layers (SATO Fig. 2, ends of 12c/13c are covered by 11d).
Regarding claim 23, MURAI, as modified by SATO and Umemoto, further teaches that the end cover layers are made of a glass whose main component is Si or a film whose main component is resin (MURAI [0071]).
Regarding claim 25, MURAI, as modified by SATO and Umemoto, further teaches that the glass whose main component is Si is at least one of a Si-B-Zn-O based glass (Umemoto Table 2, multiple examples) and a Si-Al-M-O based glass, and M is an alkaline earth metal.
Regarding claim 27, MURAI, as modified by SATO and Umemoto, fails to fully teach that a glass component of the Si-B-Zn-O based glass contains 30 to 70 mass% of SiO2, 1 to 20 mass% of B203, and 1 to 60 mass% of ZnO.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that a glass component of the Si-B-Zn-O based glass contains 30 to 70 mass% of SiO2, 1 to 20 mass% of B203, and 1 to 60 mass% of ZnO, in order to test various material percentages to best fit the user needs and dielectric characteristics desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 29, MURAI, as modified by SATO and Umemoto, fails to fully teach that a glass component of the Si-Al-M-O based glass contains 30 to 70 mass% of SiO2, 2 to 20 mass% of A1203, and 5 to 20 mass% of MO.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that that a glass component of the Si-Al-M-O based glass contains 30 to 70 mass% of SiO2, 2 to 20 mass% of A1203, and 5 to 20 mass% of MO, in order to test various material percentages to best fit the user needs and dielectric characteristics desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 31, MURAI, as modified by SATO and Umemoto, further teaches that the end cover layers are made of a glass with a softening point of 600°C - 1000°C (Umemoto Table 2, multiple examples).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURAI et al (US 2020/0066447) in view of SATO et al (US 2018/0025844) in further view of Umemoto et al (US 2009/0278627) and KOBUKE et al (US 2018/0134613).
Regarding claim 12, MURAI, as modified by SATO and Umemoto, further teaches that the element body (SATO Fig. 1-2, 11) includes a reinforcement layer (SATO Fig. 1-2, 11d), the reinforcement layer covers at least one of a pair of lateral surfaces facing each other in the first axis (SATO Fig. 1-2, W), the upper surface (SATO Fig. 1-2, top of 11), and the lower surface (SATO Fig. 1-2, bottom of 11) of the element body.
However, MURAI, as modified by SATO and Umemoto, fails to teach that the reinforcement layer contains a filler and a substrate, the filler is made of glass or alumina, and the filler has a needle-like shape, a column-like shape, or a plate-like shape.  
KOBUKE teaches that a reinforcement layer (green sheet [0079]) contains a filler and a substrate (glass substrate and ceramic filler [0079]), the filler is made of glass or alumina ([0091]), and the filler has a needle-like shape, a column-like shape, or a plate-like shape [0091]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KOBUKE to the invention of MURAI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURAI et al (US 2020/0066447) in view of SATO et al (US 2018/0025844).
Regarding claim 2, MURAI teaches a multi-layer ceramic electronic device (Fig. 3A-3B) comprising: an element body (Fig. 3A-3B, 11) in which internal electrode layers (Fig. 3A-3B, 11a) and insulation layers (Fig. 3A-3B, 11b) substantially parallel to a plane including a first axis (Fig. 3A-3B, d2) 
However, MURAI fails to teach wherein an upper-surface cover layer covering the upper surface of the element body located between the pair of upper electrode parts has an external surface substantially flush with external surfaces of the upper electrode parts, and a lower surface of the element body located opposite to the upper surface of the element body along the third axis is entirely exposed outside.
SATO teaches that an upper-surface cover layer (Fig. 2, 11d) covering the upper surface of the element body (Fig. 2, 11) located between the pair of upper electrode parts (Fig. 2, 12c/13c) has an external surface substantially flush with external surfaces of the upper electrode parts (Fig. 2, 11d2 is flush with 12b1 and 13b1), and a lower surface of the element body (Fig. 9, top surface when inverted) located opposite to the upper surface of the element body along the third axis is entirely exposed outside (Fig. 9, top surface is exposed).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SATO to the invention of MURAI, in order to reduce the chance that the outer parts separate from the capacitor body (SATO [0006]).
 Regarding claim 8, MURAI, as modified by SATO, further teaches a lateral cover layer (SATO Fig. 1, 11d) that is continuous with the upper-surface cover layer (SATO Fig 1-2) on a part of at least one of .  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURAI et al (US 2020/0066447) in view of SATO et al (US 2018/0025844) in further view of KOBUKE et al (US 2018/0134613).
Regarding claim 13, MURAI, as modified by SATO, further teaches that the element body (SATO Fig. 1-2, 11) includes a reinforcement layer (SATO Fig. 1-2, 11d), wherein the reinforcement layer covers at least one of a pair of lateral surfaces facing each other in the first axis (SATO Fig. 1-2, W), the upper surface (SATO Fig. 1-2, top of 11), and the lower surface (SATO Fig. 1-2, bottom of 11) of the element body.
However, MURAI, as modified by SATO, fails to teach that the reinforcement layer contains a filler and a substrate, the filler is made of glass or alumina, and the filler has a needle-like shape, a column-like shape, or a plate-like shape.  
KOBUKE teaches that a reinforcement layer (green sheet [0079]) contains a filler and a substrate (glass substrate and ceramic filler [0079]), the filler is made of glass or alumina ([0091]), and the filler has a needle-like shape, a column-like shape, or a plate-like shape [0091]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KOBUKE to the invention of MURAI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claims 3, 18, 20, 22, 24, 26, 28, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURAI et al (US 2020/0066447) in view of Umemoto et al (US 2009/0278627).
Regarding claim 3, MURAI teaches a multi-layer ceramic electronic device (Fig. 3A-3B) comprising: an element body (Fig. 3A-3B, 11) in which internal electrode layers (Fig. 3A-3B, 11a) and insulation layers (Fig. 3A-3B, 11b) substantially parallel to a plane including a first axis (Fig. 3A-3B, d2) and a second axis (Fig. 3A-3B, d1) are laminated alternately along a third axis (Fig. 3A-3B, d3) perpendicular to the plane; and terminal electrodes (Fig. 3A-3B, 12) on an external surface of the element body and electrically connected with the internal electrode layers (Fig. 3A-3B), wherein the terminal electrodes include: a pair of end electrode parts (Fig. 3A-3B, 12a) facing each other in the second axis and covering ends of the element body in the second axis (Fig. 3A-3B); and a pair of upper electrode parts (Fig. 3A-3B, 12b) each of the pair of upper electrode portions is continuous with one of the pair of end electrode parts (Fig. 3B) and partially covers an upper surface of the element body substantially perpendicular to the third axis (Fig. 3A-3B, bottom of 11 is considered the top when inverted), the terminal electrodes are not substantially formed on a lower surface of the element body (Fig. 3B, no 12 on same surface as 13) opposite to the upper surface of the element body (Fig. 3B) along the third axis Fig. 3B), the lower surface of the element body is entirely is entirely covered with a lower-surface cover layer (Fig. 3A-3B, 13).  
However, MURAI fails to teach that the lower-surface cover layer is made of glass with a softening point of 600C-850C.
Umemoto teaches a glass dielectric ([0014]) for use in a capacitor ([0002]) with a softening point of 600C-850C ([0014]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Umemoto to the invention of MURAI, in order to produce a easy to use dielectric with excellent characteristics and ability to be sintered (Umemoto [0012]).
Regarding claim 18, MURAI, as modified by Umemoto, further teaches that the upper-surface cover layer is at least one of a Si-B-Zn-O based glass and a Si-Ba-Al-O based glass (Umemoto Table 2, multiple examples).
Regarding claim 20, MURAI, as modified by Umemoto, fails to fully teach that the glass of the upper-surface cover layer contains 30 to 70 mass% of SiO2, 1 to 20 mass% of B203, and 20 to 60 mass% of ZnO.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that that the glass of the upper-surface cover layer contains 30 to 70 mass% of SiO2, 1 to 20 mass% of B203, and 20 to 60 mass% of ZnO, in order to test various material percentages to best fit the user needs and dielectric characteristics desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 22, MURAI, as modified by Umemoto, further teaches that the exterior surfaces of the end electrode parts are covered with end cover layers (SATO Fig. 2, ends of 12c/13c are covered by 11d).
Regarding claim 24, MURAI, as modified by Umemoto, further teaches that the end cover layers are made of a glass whose main component is Si or a film whose main component is resin (MURAI [0071]).
Regarding claim 26, MURAI, as modified by Umemoto, further teaches that the glass whose main component is Si is at least one of a Si-B-Zn-O based glass (Umemoto Table 2, multiple examples) and a Si-Al-M-O based glass, and M is an alkaline earth metal.
Regarding claim 28, MURAI, as modified by Umemoto, fails to fully teach that a glass component of the Si-B-Zn-O based glass contains 30 to 70 mass% of SiO2, 1 to 20 mass% of B203, and 1 to 60 mass% of ZnO.
2, 1 to 20 mass% of B203, and 1 to 60 mass% of ZnO, in order to test various material percentages to best fit the user needs and dielectric characteristics desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 30, MURAI, as modified by Umemoto, fails to fully teach that a glass component of the Si-Al-M-O based glass contains 30 to 70 mass% of SiO2, 2 to 20 mass% of A1203, and 5 to 20 mass% of MO.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that that a glass component of the Si-Al-M-O based glass contains 30 to 70 mass% of SiO2, 2 to 20 mass% of A1203, and 5 to 20 mass% of MO, in order to test various material percentages to best fit the user needs and dielectric characteristics desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 32, MURAI, as modified by Umemoto, further teaches that the end cover layers are made of a glass with a softening point of 600°C - 1000°C (Umemoto Table 2, multiple examples).
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURAI et al (US 2020/0066447) in view of Umemoto et al (US 2009/0278627) in further view of SATO et al (US 2018/0025844).
Regarding claim 4, MURAI, as modified by Umemoto, further teaches that the lower-surface cover layer (Fig. 3A-3B, thickness of 13) is thinner than the upper-surface cover layer (Fig. 3A-3B, thickness of 12b). 

SATO teaches that an upper-surface cover layer (Fig. 2, 11d) covering the upper surface of the element body (Fig. 2, 11) located between the pair of upper electrode parts (Fig. 2, 12c/13c) has an external surface substantially flush with external surfaces of the upper electrode parts (Fig. 2, 11d2 is flush with 12b1 and 13b1).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SATO to the invention of MURAI, in order to reduce the chance that the outer parts separate from the capacitor body (SATO [0006]).
Regarding claim 9, MURAI fails to teach the claim limitations. 
SATO teaches that an upper-surface cover layer (Fig. 2, 11d) covering the upper surface of the element body (Fig. 2, 11) located between the pair of upper electrode parts (Fig. 2, 12c/13c) has an external surface substantially flush with external surfaces of the upper electrode parts (Fig. 2, 11d2 is flush with 12b1 and 13b1).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SATO to the invention of MURAI, in order to reduce the chance that the outer parts separate from the capacitor body (SATO [0006]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURAI et al (US 2020/0066447) in view of Umemoto et al (US 2009/0278627) in further view of SATO et al (US 2018/0025844) and KOBUKE et al (US 2018/0134613).
Regarding claim 14, MURAI fails to teach the claim limitations.
SATO teaches that the element body (SATO Fig. 1-2, 11) includes a reinforcement layer (SATO Fig. 1-2, 11d), the reinforcement layer covers at least one of a pair of lateral surfaces facing each other 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SATO to the invention of MURAI, in order to reduce the chance that the outer parts separate from the capacitor body (SATO [0006]).
KOBUKE teaches that a reinforcement layer (green sheet [0079]) contains a filler and a substrate (glass substrate and ceramic filler [0079]), the filler is made of glass or alumina ([0091]), and the filler has a needle-like shape, a column-like shape, or a plate-like shape [0091]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KOBUKE to the invention of MURAI, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURAI et al (US 2020/0066447) in view of Kato et al (US 2017/0213649) in further view of NISHISAKA et al (US 2014/0292142).
Regarding claim 6, MURAI teaches a multi-layer ceramic electronic device (Fig. 3A-3B) comprising: an element body (Fig. 3A-3B, 11) in which internal electrode layers (Fig. 3A-3B, 11a) and insulation layers (Fig. 3A-3B, 11b) substantially parallel to a plane including a first axis (Fig. 3A-3B, d2) and a second axis (Fig. 3A-3B, d1) are laminated alternately along a third axis (Fig. 3A-3B, d3) perpendicular to the plane; terminal electrodes (Fig. 3A-3B, 12) on an external surface of the element body and electrically connected with the internal electrode layers (Fig. 3A-3B), the terminal electrodes include: a pair of end electrode parts (Fig. 3A-3B, 12a) facing each other in the second axis and covering 
However, MURAI fails to teach that the element body includes a pair of lateral reinforcement layers covering ends of the internal electrode layers exposed to a pair of lateral surfaces of the element body facing each other in the first axis and a lower surface of the element body located opposite to the upper surface of the element body along the third axis is entirely exposed outside.
Kato teaches that the element body (Fig. 3, 16) includes a pair of lateral reinforcement layers (Fig. 3, 17) covering ends of the internal electrode layers (Fig. 3, 18) exposed to a pair of lateral surfaces of the element body facing each other in the first axis (Fig. 3, Y direction).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Kato to the invention of MURAI, in order to achieve high joint strength of the side margins to the side surfaces of the internal electrodes (Kato [0009])..
NISHISAKA teaches that a lower surface (Fig. 13, 10a when inverted) of the element body (Fig. 13, 10) located opposite to the upper surface (Fig. 13, 10b when inverted) of the element body along the third axis (Fig. 13, up and down) is entirely exposed outside (Fig. 13, no covers on 10a).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MURAI to the invention of NISHISAKA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURAI et al (US 2020/0066447) in view of Kato et al (US 2017/0213649) and further view of NISHISAKA et al (US 2014/0292142) and SATO et al (US 2018/0025844).
Regarding claim 11, MURAI, as modified by Kato and NISHISSAKA, fails to teach the claim limitations. 
SATO teaches that an upper-surface cover layer (Fig. 2, 11d) covering the upper surface of the element body (Fig. 2, 11) located between the pair of upper electrode parts (Fig. 2, 12c/13c) and having an external surface substantially flush with external surfaces of the pair of upper electrode parts (Fig. 2, 11d2 is flush with 12b1 and 13b1).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SATO to the invention of MURAI, in order to reduce the chance that the outer parts separate from the capacitor body (SATO [0006]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURAI et al (US 2020/0066447) in view of Kato et al (US 2017/0213649) and further view of NISHISAKA et al (US 2014/0292142) and SATO et al (US 2018/0025844) and KOBUKE et al (US 2018/0134613).
Regarding claim 16, MURAI, as modified by Kato and NISHISSAKA, fails to teach the claim limitations.
SATO teaches that the element body (SATO Fig. 1-2, 11) includes a reinforcement layer (SATO Fig. 1-2, 11d), the reinforcement layer covers at least one of the upper surface (SATO Fig. 1-2, top of 11), and the lower surface (SATO Fig. 1-2, bottom of 11) of the element body.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of SATO to the invention of MURAI, in order to reduce the chance that the outer parts separate from the capacitor body (SATO [0006]).
KOBUKE teaches that a reinforcement layer (green sheet [0079]) contains a filler and a substrate (glass substrate and ceramic filler [0079]), the filler is made of glass or alumina ([0091]), and the filler has a needle-like shape, a column-like shape, or a plate-like shape [0091]).
.  

Allowable Subject Matter
Claims 5, 10, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 5, the prior art fails to teach or suggest, alone or in combination:
A multi-layer ceramic electronic device comprising: an element body in which internal electrode layers and insulation layers substantially parallel to a plane including a first axis and a second axis are laminated alternately along a third axis perpendicular to the plane;  terminal electrodes on an external surface of the element body and electrically connected with the internal electrode layers; and a pair of lateral reinforcement layers covering ends of the internal electrode layers exposed at pair of lateral surfaces of the element body facing each other in the first axis, wherein the pair of lateral reinforcement layers contains a filler and a substrate, the filler is made of glass or alumina, the filler has a needle-like shape, a column-like shape, or a plate-like shape, the terminal electrodes include: a pair of end electrode parts facing each other in the second axis and covering ends of the element body in the second axis; and a pair of upper electrode parts, each of the pair of upper electrode parts is continuous with one of the pair of end electrode parts and partially covers an upper surface of the element body substantially perpendicular to the third axis, and the terminal electrodes are not substantially formed on a lower surface of the element body opposite to the upper surface of the element body along the third axis.
a pair of lateral reinforcement layers covering ends of the internal electrode layers exposed at pair of lateral surfaces of the element body facing each other in the first axis, wherein the pair of lateral reinforcement layers contains a filler and a substrate, the filler is made of glass or alumina, the filler has a needle-like shape, a column-like shape, or a plate-like shape” in combination with the other claim limitations. 

Additional prior art of record
MAKINO (US 2017/0250028) teaches relevant art in Fig. 3.
Tsunoda et al (US 5339068) teaches relevant art in Fig. 7e and 8-9.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-32 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848